Affirmed and Opinion Filed July 29, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01496-CR

                               ZACHERY LEATCH, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-51448-R

                              MEMORANDUM OPINION
                       Before Justices Francis, Lang-Miers, and Whitehill
                                  Opinion by Justice Whitehill

       Zachery Leatch appeals his conviction, following the adjudication of his guilt, for

burglary of a habitation. See TEX. PENAL CODE ANN. § 30.02(a)(1) (West 2011). The trial court

assessed punishment at six years’ imprisonment. On appeal, appellant’s attorney filed a brief in

which she concludes the appeal is wholly frivolous and without merit. The brief meets the

requirements of Anders v. California, 386 U.S. 738 (1967). The brief presents a professional

evaluation of the record showing why, in effect, there are no arguable grounds to advance. See

High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a

copy of the brief to appellant. We advised appellant of his right to file a pro se response, but he
did not file a pro se response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App.

2014) (identifying duties of appellate courts and counsel in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

       We affirm the trial court’s judgment adjudicating guilt.




Do Not Publish
TEX. R. APP. P. 47
141496F.U05

                                                       /Bill Whitehill/
                                                       BILL WHITEHILL
                                                       JUSTICE
 




                                                ‐2‐ 

 
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                        JUDGMENT


ZACHERY LEATCH, Appellant                            Appeal from the 265th Judicial District
                                                     Court of Dallas County, Texas (Tr.Ct.No.
No. 05-14-01496-CR         V.                        F12-51448-R).
                                                     Opinion delivered by Justice Whitehill,
THE STATE OF TEXAS, Appellee                         Justices Francis and Lang-Miers
                                                     participating.



     Based on the Court’s opinion of this date, the trial court’s judgment adjudicating guilt is
AFFIRMED.



       Judgment entered July 29, 2015



 
 
 

 




                                              ‐3‐